Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000617
                                                       28-JUN-2013
                                                       11:28 AM




                         SCPW-13-0000617

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GERALD VILLANUEVA, Petitioner,

                                vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
             (CR. No. 96-0078, No. 20220, NO. 30137)

            ORDER DENYING MOTION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Gerald Villanueva’s

motion for a writ of mandamus, and the record, it appears that

petitioner fails to demonstrate that his sentence is “wrong” and

has alternative means to seek relief.   Petitioner, therefore, is

not entitled to mandamus relief.   See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,
          IT IS HEREBY ORDERED that the appellate court shall

process the motion for a writ of mandamus without payment of the

filing fee.

          IT IS HEREBY FURTHER ORDERED that the motion for a writ

of mandamus is denied.

          DATED: Honolulu, Hawai#i, June 28, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack